DeaderioK, Cli. J.,
delivered the opinion of tlie court:
The' chancellor decreed the sale of the lands of the heirs of Loyd Evans to satisfy certain debts due from him, as alleged, at the time of his death. lie died in 1864, and his wife, defendant, Margaret, administered on his estate in 1865, and the bill in this case was filed March 31st, 1874, to subject lands of said Loyd Evans, deceased, which descended to his heirs, to the satisfaction of said debts. This could not be done under secs. 2281 and 2786 of the Code (Act of 1715) [Shannon’s Code, secs. 4014 and 4483]. This court has held that this act protects the heir at law 'and distributees, as well as the administrator, against the claims of all creditors after the lapse of seven, years. [Stone v. Sanders], 1 Head, 248. More than seven years since the 1st of January, 1867, had elapsed before the filing of this bill against the heirs, and they are protected by these statutes against such suit.
The decree of the chancellor will be reversed, and the bill dismissed at complainants’ cost.